Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 6/15/22 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the first RCE filed for the case, and this action is the first action of the first RCE.

Status of Claims
2.	The Applicant’s amendments and arguments filed on 5/16/22 in a after Final Response have been fully considered. Claims 1-6, 8-16, and 18-23 are pending and examined below. Claims 1-5, 8, 9, 11-15, 18, and 19 are Currently Amended. Claims 6, 10, 16, and 20 are Original or as Previously Presented. Claims 22 and 23 are New. Claims 7, 17, and 21 are Cancelled.

Response to Arguments
3.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn. The Applicant has amended the claims. 

4.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant has extensively amended the claims, rendering the Applicant's arguments moot.  The Examiner will provide additional details in the rejection under 35 U.S.C. 101 of the Detailed action below.

5.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained. The Applicant has amended the claims rendering the Applicant's arguments moot, and the Examiner has found art that teaches the amended limitations.

END -- Response to Arguments

DETAILED ACTION

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 1 and 11 are is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1 and 11 recite "generate and transmit an access request to the remote external electronic resource using the GPS information for the defined geographical area; parse data received in response to the access request".  There is insufficient antecedent basis for the term "data" interpreted as "the data"; alternatively, the claim is missing a step of receiving the data. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets these limitations as "generate and transmit an access request to the remote external electronic resource using the GPS information for the defined geographical area; access the remote external electronic resource in response to the access request; receive and parse data from the remote external electronic resource; 

Dependent claims 2-6, 8-10, 12-16, and 18-23 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-6, 8-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a system and method for an interconnected and networked assessment platform (Specification, Par [0004]).  The method is accomplished using a system of generic computing components (i.e., an electronic device comprising a communication interface, a memory and at least one processor coupled to the memory, an external electronic resource, another electronic device, an application programming interface (API), a remote location services system, and a graphical user interface).

Independent Claims 1 and 11 recite:
receive … a request … wherein the request includes location information;
generate … [a] call including the location information; 
receive, based on the location information, global positioning system (GPS) information for a defined geographical area;
 establish … a second connection …. to a remote external … resource;
generate and transmit an access request to the remote external … resource using the GPS information for the defined geographical area;
parse data received in response to the access request; 
discard portions of the data based on at least a distance determined from the GPS information for the defined geographical area and the location information;

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Requesting, receiving, parsing, and discarding data from an external resource based on a particular location is a Fundamental Economic Practice associated with data analytics.
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "an electronic device comprising a communication interface, a memory and at least one processor coupled to the memory, an external electronic resource, another electronic device, an application programming interface (API), a remote location services system, and a graphical user interface" to perform the steps of 
receiving a request including location information, generating a data call including the location information, receiving GPS information for a defined geographical area, establishing a connection to a remote external electronic resource, generating/transmitting an access request to the external data resource, parsing the received data, and discarding portions of the data based on GPS information. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

In addition, prior court decisions have made a distinction between, on one hand, computer-functionality improvements, and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas”. In the instant application, the electronic device is merely being used as a tool to facilitate the implementation of abstract ideas and the application does not claim an improvement in the electronic device itself; rather, the electronic device comprises and is implemented to utilize pre-existing computer technology (i.e., a memory, at least one processor, and a communication interface coupled to a network, etc.). The process is improved, but the pre-existing computing technology deployed that "interconnects various other distributed and networked systems to provide a central platform or entity to leverage the data from these other systems" (Remarks, p. 11) are not improved at a core, technological level. Claims that recite the specialized programming of generic computing elements to efficiently request, receive, gather, parse, selectively discard, and transmit data, but not directed to a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer do not rise to the level of being a practical application.

Independent Claims 1 and 11 additionally recite:
transmit, via the communication interface over the network, non-discarded portions of the data to the application executed on the another electronic device for presentation in a graphical user interface generated by the another electronic device.

The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  These additional limitations recited for Claims 1 and 11 do not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to receive a request including location information, generate a data call including the location information, receive GPS information for a defined geographical area, establish a connection to a remote external electronic resource, generate/transmit an access request to the external data resource, parse the received data, and discard portions of the data based on GPS information amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is merely using programmed generic elements as a tool to automate the process steps. Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.  

Claims 1 and 11 additionally recite:
	generating an API call including the location information;
	transmit, via the communication interface over the network, the API call to the remote location services system.

The Examiner asserts generating and transmitting API calls and gathering location-based information was well-understood, routine, and conventional at the time the application was filed.  The Examiner provides references in the rejection under 35 U.S.C. 103 below that disclose generating and transmitting API calls.  In addition, the Examiner has attached one of many NPL references found associated with a Google search string "API call for geocoded property data".  The attached NPL reference is "Geocoding Best Practices: Review of Eight Commonly Used Geocoding Systems" by Jennifer Swift et.al.

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that are not abstract, a practical application, or amount to significantly more than the judicial exceptions.  Dependent Claims 2 and 12 (formerly Claims 1 and 11) recite performing particular data calculations to arrive at a "reconciled full market value" (i.e., an updated assessed value). Dependent claims 3-6, 8-10, 13-16, and 18-23 recite determining when data is outdated, generating another API call to update data, retrieving/storing data, recalculating a market value, gathering comparable property information, and discarding outlier data.  None of these additional recitations amount to significantly more than steps taken by a person having ordinary skill in the art when performing data analytics.

Therefore, Claims 1-6, 8-16, and 18-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0100747 by inventor Benjamin Greenwood, et al., filed on May, 2017 (hereafter, Greenwood), in view of,

U.S. Patent Application Publication No. 2020/0012667 by inventor Robert A Hill, et al., effectively filed on Feb 6, 2018 (hereafter, Hill):

a)	Regarding Claim 1,Greenwood teaches:  

	An electronic device, comprising: a communication interface coupled to a network; a memory; and at least one processor coupled to the memory, wherein the at least one processor is configured to: (Greenwood Par [0007], [0032], [0033], [0034]);

	receive, via the communication interface over the network, a request from an application executed on another electronic device, wherein the request includes location information; establish, via the communication interface over the network, a first connection to a remote location services system; generate an application programming interface (API) call including the location information; transmit, via the communication interface over the network, the API call to the remote location services system (Greenwood Par [0062], [0048], [0050]);

	receive, based on the location information, global positioning system (GPS) information for a defined geographical area (Greenwood Par [0062], [0125]);

	establish, via the communication interface, a second connection over the network to a remote external electronic resource; generate and transmit an access request to the remote external electronic resource using the GPS information for the defined geographical area (Greenwood Par [0032], [0034], [0044], [0051]);

	parse data received in response to the access request (Greenwood Par [0116]);

	discard portions of the data based on at least a distance determined from the GPS information for the defined geographical area and the location information (Greenwood Par [0124], [0125]). The Examiner interprets "a geographic restrict" of location data within a "radial distance" as disclosed in Greenwood embodies "discard portions of the data" based on location as claimed.

	Greenwood teaches: data … presentation in a graphical user interface (Greenwood, Par 0008]).  Greenwood does not teach: transmit, via the communication interface over the network, non-discarded portions of the data to the application executed on the another electronic device [for presentation in a graphical user interface] generated by the another electronic device. However, Hill discloses: in Par [0039], "Another selectable control, when selected, may cause the web browser to send a query to the integrated property information system 304, the query requesting that the integrated property information system 304 perform a search for comparable properties using default parameters. … Upon receiving the results of the query from the integrated property information system 304, the web browser may display the results of the query in a comparables interface (see FIG. 6)"; AND, in Par [0060], "The integrated property information system may then transmit information of the corresponding properties that match the properties in the search results to the POI user interface 1000 executing on the user's device. Finally, the POI user interface 1000 may display the matched properties on one or more of the map, the table, and the search control".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine displaying data associated with a location in a graphical user interface as disclosed in Greenwood with transmitting the data for display in another device as disclosed in Hill as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

b)	Claim 11 discloses substantially the same subject matter as Claim 1 and is rejected using the same art and rationale as previously set forth. 

9.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood and Hill in view of,

	U.S. Patent Application Publication No. 2011/0302066 by inventor Thomas J. Moore filed on June 2, 2010 (hereafter, Moore), in view of,

U.S. Patent Application Publication No. 2011/0257896 by inventor James Edward Deanne, et al., filed on April 11, 2011 (hereafter, Deanne):

a)	Regarding Claim 2, Hill teaches in Par [0021], "Determining the [Estimated Market Value] EMV of a property is a critical aspect of real estate taxation, as such value determines the amount of real estate tax due"; AND in Par [0022], "EMV may be determined based on recent sales of comparable property"; AND, in Par [0038], "Upon a property being selected (regardless of how the property was selected) the graphical display of the selected subject property may be accentuated and the graphical user interface 400 may display a details tooltip. The details tooltip may list the PID, the estimated market value (EMV) …". Thus, Hill teaches an estimated market value associated with a PID (property ID) that is determined based on comparables.  Greenwood and Hill do not specifically teach: The electronic device of Claim 1, wherein the at least one processor is further configured to: calculate a full market value of the property indicated by a property identification included in the location information received from the application executed on the another electronic device.

	However, Moore teaches in Par [0042], "The computation represented at 5 in FIG. 1 involves first the identification of comparable properties and then the use of the values of these properties to compute a corrected assessed value of the subject property. A number of approaches can be used to identify properties conventionally termed 'comparables,' i.e. properties with characteristics such as location, configuration, and condition that are sufficiently similar to those of a subject property to permit a knowledgeable expert to establish a market value for the given property that is commensurate with the market value of the 'comparables.' Ordinarily, a comparable is most valuable for a comparison if it has been sold recently in an arms-length transaction, so that the sale price can be regarded as the free market's determination of its fair value".

	Regarding Claims 2 and 12, in Par [0020] Hill teaches, "Nearly every local government or county of every state in the United States of America imposes real estate taxes (a.k.a., “property taxes”) on real property owned within its jurisdiction; for many counties, real estate taxes are their primary source of revenue. The real estate tax imposed by a county for a property is nearly always calculated as the “fair market value” (FMV) or “estimated market value” (EMV) of the property multiplied by an assessment ratio (which is a stated percentage of the EMV) multiplied by a tax rate: tax=(EMV)×(assessment ratio)×(tax rate)" and in Pars [0027] to [0046], Hill teaches querying a database and determining comparables for a property based on location and displaying the assessed value of those properties so that "the user may determine whether the property tax assessed for the subject property violates the uniformity and equality protections of the respective local, state, and federal governments" (Hill, Par [0046]).  Greenwood and Hill do not teach: determine an assessment ratio for a property area based on assessment ratio … information included in the data received in response to the access request, wherein the assessment ratio … information indicates an evaluation of appraisals or assessments with respect to appraised or assessed values versus sale price; apply the assessment ratio to the full market value of the property to create a reconciled full market value for the property.

	However, Moore teaches: in Par [0036], "An administrative database 38 stores information associating one or more commercial databases or governmental databases that contain tax-related information referenced to specific jurisdictions. This database, which preferably includes references denoted by universal resource locators (URLs) of the type used for Internet communications, directs the program to suitable information sources pertinent to a given property, based on the location descriptors given for the property. Administrative database 38 permits the program to make inquiries with respect to both the subject property and potential comparable properties. Although a single database 35 is shown in FIG. 3 for illustrative purposes, it is to be understood that the requisite tax rates and tax information may reside in plural databases accessible to server 31, preferably via the Internet connectivity afforded by the World Wide Web 36"; AND, in Par [0037], "In some instances, on-line data in database 35 are available directly from the relevant governmental jurisdiction. Alternatively, commercial third-party services obtain and aggregate relevant information from public records and maintain it in a suitable database. Such services generally facilitate use of their information by providing an Applications Program Interface (API) that can be implemented on the present system. The API is then instructed to query the database to obtain the needed information for each property of interest. The information available may include, but not be limited to, data such as address, block number, lot number, owner name, lot size, living space size, house construction date, date of improvements, outstanding mortgage, purchase date, current tax year assessed value, current tax year property tax invoiced, and other parameters"; AND, in Par [0051], "Once the candidate properties are identified, the system calculates an average assessed property value per square foot of living space and an averaged assessed property value per square foot of property area for the comparables selected. These factors are then applied to the square footage of the living space and the square footage of the property of the subject property to calculate a corrected assessed value for the subject property".

	Regarding Claims 2 and 12, Hill teaches displaying the results in Pars [0045] and [0046].  Greenwood and Hill do not specifically teach: transmit, via the communication interface over the network, the reconciled full market value to the application executed on the another electronic device.

	However, Moore teaches in Par [0025], "Now provided with all the needed inputs, the system computes the corrected property tax assessment and presents the results to the user, typically as a display on the user's personal computer effected using a conventional browser or as a screen image created via dedicated software (9)".

	And finally, regarding Claims 2 and 12, Moore teaches applying an assessment ratio to comparables as described above.  Greenwood, Hill, and Moore do not specifically recite an assessment ratio determined through assessment ratio study information.  However, Deanne teaches: in Par [0024], "Pennsylvania, for example, considers each tax assessment to be a percentage (or ratio) of the original assessed value to the fair market value of the property. Each county provides the PA State Equalization Board with lists of properties sold and the percentage (ratio) of the original assessment to the sales price. The State Equalization Board then averages all the ratios to create an average percentage to be applied by all PA counties each year. The average percentage is called the Common Level Ratio (CLR). For example, if a property had an assessment of $583,000 in 2008 at the 58.3% CLR for Delaware County, applicable in 2009, then the presumed fair market value is $1,000,000. Assuming the actual fair market value has dropped by 20%, the property should be valued at $800,000. The present embodiment can use the CLR of 58.3% as a factor to adjust the AVM's market value to calculate the assessed value. In this example the assessed value should be $466,400 not $583,000. This property is over assessed by $116,600". The Examiner interprets determining the CLR as disclosed in Deanne embodies "assessment ratio study information " as claimed. 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine an electronic device having a processor to retrieve location information as disclosed in Greenwood and using the information to calculate a full market value of a property, determine an assessment ratio (based on sales comps vs. assessed values), and apply the ratio to the market value to determine a corrected (i.e., reconciled) assessed value as disclosed in Moore and wherein determining the assessment ratio is based on a CLR (i.e., a, assessment ratio study) as disclosed in Deanne with the motivation that "as the tax regulations and policies change in a given jurisdiction, the system permits rapid and systematic updating of inputs, tax formulae, and other information to ensure that all appeals comport with current requirements" (Moore, Par [0009]) and "comparing a property's market value with its assessed value wherein said values must both be adjusted and compared 'as of' a specific date set forth by the taxing authority where said property is located" (Deanne, Par [0015]).

b)	Claim 12 discloses substantially the same subject matter as Claim 2 and is rejected using the same art and rationale as previously set forth. 

10.	Claims 3, 4, 5, 8, 9 and 13, 14, 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood, Hill, Moore, and Deanne in view of,

	U.S. Patent Application Publication No. 2006/0218005 by inventor Jose A. Villena filed on May 12, 2006 (hereafter, Villena):

a)	Regarding Claims 3 and 4, Greenwood teaches in Par [0070], " In some implementations, the initialization function 302 can be used to open a session between the first application 108 and the second application 110. The open session can allow for communication between the first application 108 and the second application 110 via the API 112. During an open session, one or more open session function(s) 304 can be called to facilitate a determination of updated location data. Similarly, the open session functions 304 can include a new search query function. The new search query function can be used to provide a new request for location data during an open session for which new location data should be determined". Greenwood, Hill, Moore, and Deanne do not teach: 

	The electronic device of claim 2, wherein, prior to the calculation of the full market value of the property, the at least one processor is further configured to: determine that property data associated with the property is stored in a database connected to the electronic device; and determine that the property data is outdated. 

	The electronic device of claim 3, wherein the at least one processor is further configured to generate and transmit the API call including the location information based on the determination that the property data is outdated.

	However, Villena teaches in Par [0108], "In step 814, a number of [Automated Valuation Methodology] AVM operations are performed on the newly identified property to determine AVM values (and related data) in circumstances where there is no existing AVM information on the property identified in steps 810 & 812 or if existing AVM data is determined to be outdated. Using the appropriate existing, updated or newly created AVM information, control continues to step 816 where another query is performed for the newly identified property using the parameters/attributes of step 804. Control continues to step 820". The Examiner interprets generating and transmitting an API call including location information is obvious over Claim 1; that is, generating another API call to update data is obvious over generating the first API call to gather data.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine gathering property data as disclosed in Greenwood, Hill, and Moore with determining the property data is outdated and updating the data as disclosed in Villena (using the same API call methodology as previously disclosed) as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success". 

b)	Regarding Claim 5, Greenwood and Villena teach: The electronic device of claim 4, wherein the at least one processor is further configured to: retrieve, via the communication interface over the network, updated property data associated with the property from the remote external electronic resource as previously described for Claims 1, 3, and 4.  Greenwood, Hill, and Villena do not teach: store the updated property data in the database in association with the property.

	However, Moore teaches: in Par [0037], "In some instances, on-line data in database 35 are available directly from the relevant governmental jurisdiction. Alternatively, commercial third-party services obtain and aggregate relevant information from public records and maintain it in a suitable database. Such services generally facilitate use of their information by providing an Applications Program Interface (API) that can be implemented on the present system. The API is then instructed to query the database to obtain the needed information for each property of interest. The information available may include, but not be limited to, data such as address, block number, lot number, owner name, lot size, living space size, house construction date, date of improvements, outstanding mortgage, purchase date, current tax year assessed value, current tax year property tax invoiced, and other parameters"; AND, in Par [0039], "In addition, some or all of such information may optionally be stored locally in a database maintained in memory associated directly with server 31 and updated as needed".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine retrieving updated data from a remote resource as disclosed in Greenwood and Villena with storing the data in a database associated with the property as disclosed in Moore as a combination of prior art elements according to known methods to yield predictable results.

c)	Claim 8 discloses substantially the same subject matter as Claims 1 and 2 and is rejected using the same art and rationale as previously set forth.  The Examiner asserts the previously cited paragraphs of Hill ([0021], [0022] and [0038]) and Moore ([0042]) teach calculating full market value based on the information on the at least one comparable property as claimed.  In addition, Hill Pars [0034], [0035]], and [0039] disclose querying the integrated property information system for comparables such that the "EMV may be determined based on recent sales of comparable property" (Hill, Par [0022] as previously cited). Therefore Claim 8 is rejected based on the art and rationale previously set forth.

d)	Regarding Claim 9, Greenwood teaches: generate another API call including the identification for the at least one …. property; transmit, via the communication interface over the network, the another API call to the remote location services system (Greenwood, Par [0062], [0048], [0050] as applied in Claim 1).  Greenwood does not specifically teach performing this operation for comparables, and Greenwood does not teach, "wherein the information on the at least one comparable property is retrieved from the remote external electronic resource using the location data associated with the at least one comparable property". However, Moore teaches: in Par [0037], "In some instances, on-line data in database 35 are available directly from the relevant governmental jurisdiction. Alternatively, commercial third-party services obtain and aggregate relevant information from public records and maintain it in a suitable database. Such services generally facilitate use of their information by providing an Applications Program Interface (API) that can be implemented on the present system. The API is then instructed to query the database to obtain the needed information for each property of interest. The information available may include, but not be limited to, data such as address, block number, lot number, owner name, lot size, living space size, house construction date, date of improvements, outstanding mortgage, purchase date, current tax year assessed value, current tax year property tax invoiced, and other parameters"; AND, in Par [0043], "Preferably, comparable properties are identified and associated tax information is downloaded automatically by operations programmed in the system's processor, operating either in a server as shown in FIG. 3 or in a free-standing user program as described above. Typically, at least three properties are considered necessary to provide a valid basis for comparison, but a computation based on more comparables improves the reliability of the conclusions derived and is thus preferred"; AND, in Par [0044], "In a possible implementation, a selection universe of properties that are candidates for being used as comparables is identified as follows. A target geographic region is first selected, which may be defined as a geographic region satisfying one or more preselected criteria, such as being within a preselected distance from the subject property, or being within the boundaries of a preselected governmental or quasi-governmental district (e.g. within the same zip code, city, town, or county, or a particular school, utility, or similar district). Within that region, properties which have been sold within a preselected time period and for which a sale price is available are potential candidate comparables".

	Greenwood also does not teach: create an identification for the at least one comparable property by incrementing or decrementing a value of the property identification for the property.  However, Hill teaches identifying properties using a "property identification number (PID), and Moore teaches in Par [0044], "Within that region, properties which have been sold within a preselected time period and for which a sale price is available are potential candidate comparables". The Examiner interprets identifying a region and "within that region, properties which have been sold within a preselected time period and for which a sale price is available are potential candidate comparables" as disclosed in Moore embodies "incrementing or decrementing a value of the property identification for the property" as claimed.
	
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine generating and transmitting an API call to a remote location services system as disclosed in Greenwood with the API call associated with a comparable property and retrieving info from a remote resource for the comparable property based on location data and incrementing/decrementing a property ID as disclosed in Moore with the motivation that "as the tax regulations and policies change in a given jurisdiction, the system permits rapid and systematic updating of inputs, tax formulae, and other information to ensure that all appeals comport with current requirements" (Moore, Par [0009]).

e)	Claims 13, 14, 15, 18, and 19 disclose substantially the same subject matter as Claims 3, 4, 5, 8, and 9 respectively and are rejected using the same art and rationale as previously set forth. 

11.	Claims 6, 10, and 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood, Hill, Moore, Deanne, and Villena in view of, 

	U.S. Patent No. 5,414,621 by inventor Jon R. Hough filed on March 6, 1992 (hereafter, Hough):

a)	Regarding Claim 6, Hill and Moore teach calculating a market value as previously described for Claim 2, and Villena teaches updating outdated data as previously described for Claim 3.  Greenwood, Hill, Moore, Deanne, and Villena do not specifically teach: The electronic device of claim 5, wherein, to calculate the full market value, the at least one processor is further configured to calculate the full market value based on the updated property data, wherein the updated property data includes tax assessment data for the property.

	However, Hough teaches in [Col 8, Ln 34-51], "The assessment routine 28' is similar to that shown in FIG. 3, but is modified as indicated by the prime to steps 52 and 54 in FIG. 14. Specifically, the assessment routine 28' differs from the routine 28 in that the 'assessed value' of the subject and comparable properties are used to ultimately determine the comparative values. Again, these values may be downloaded directly from the database 18 with the other data or input via the keyboard 12 manually. A price/assessment percentage value factor is computed in step 52' for each comparable property, much the same way as the price tax factor in routine 28. Next, in step 54', a net value for each comparable property is computed by multiplying the price/assessment percentage factor for each comparable property by the assessed value of the subject property. Then, in steps 56 and 58, appreciation is accounted for on a prorated basis in the same manner as routine 28 for sold comparable properties". Figure 14 in conjunction with Figure 16 shows the Average Net Value of Sold and Unsold comparable properties based on their appreciation and tax assessment data which teaches the "full market value based on the updated property data ... including tax assessment data for the property" as claimed.  

	Separately, the Examiner notes the claim recites "calculate the full market value based on the updated property data" and the updated property data "includes tax assessment data", but the claim does not require using the tax assessment data to calculate the full market value.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine calculating a full market value as disclosed in Hill and Moore for Claim 2 with calculating a full market value using updated tax assessment data for the property as disclosed in Hough with the motivation of "determining comparative values of comparable properties based on combining and comparing assessment data and sales data of the comparable properties to ultimately determine a value for a particular property, called the subject property" (Hough, [Col 1, Ln 42-47])_.	

b)	Regarding Claim 10, Greenwood, Hill, Moore, Deanne, and Villena do not teach: The electronic device of claim 8, wherein, to calculate the full market value for the property based on the information on the at least one comparable property, the at least one processor is further configured to: discard any comparable property outliers of the at least one comparable property based on at least sales price; and calculate a mean value of the at least one comparable property.

	However, Hough teaches: in [Col 7, Ln 65 to Col 8, Ln 9], "When considering the numbers for the comparative properties sold, the low number should probably be discarded because the low price property may have been a distress sale, property in poor condition, etc. The high number may be relevant depending on the market and the magnitude of its difference from the other numbers. More than eight percent difference from the other numbers often means that the property was over improved, sold for cash, or in an instance where there was no appraisal. If enough comparables exist, properties sold over six months ago may not be given much weight because the older the sale, the larger the room for error when determining appreciation"; AND, in [Col 7, Ln 35-42], "In the screens shown in FIGS. 9 and 11, the results of the process are shown for both a set of sold and a set of unsold comparable properties with respect to a particular subject property. The program displays the average value of sold and unsold properties and also the 'high' and 'low' values for the sold properties".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine calculating the value of property based on comparables as disclosed in Hill and Moore with deleting outliers to from the calculation and calculating an average (i.e., mean) value of comparables as disclosed in Hough as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. 

c)	Claims 16 and 20 disclose substantially the same subject matter as Claims 6 and 10 and are rejected using the same art and rationale as previously set forth. 	

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691